DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	RE claims 28-30, finding no other specific or unique structures within the specification, Examiner believes Figure 2 to be representative of the corresponding structure which performs the claimed functional steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16, 19-23 and 25-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 2019/0037569, Lee hereafter).
RE claims 1, 21, 25 and 28, Lee discloses an apparatus, method and non-transitory computer-readable medium for wireless communication at a user equipment (UE), comprising: comprising: a memory; and one or more processors (Figures 1a and 1b), coupled to the memory, configured to: determine one or more power headroom (PHR) values for a component carrier (CC) based at least in part on a physical uplink shared channel (PUSCH) transmission in the CC (Paragraph 303), wherein the PUSCH transmission includes a first repetition associated with a first set of power control parameters and a second repetition associated with a second set of power control parameters (Paragraphs 292-294), and wherein the one or more PHR values are determined based at least in part on one or more of the first repetition or the second repetition (Paragraph 303); and transmit information identifying the one or more PHR values for the CC (Paragraph 312).
RE claims 2, 22, 26 and 29, Lee discloses the discloses an apparatus of claim 1, method of claim 21, non-transitory computer-readable medium of claim 25 and apparatus of claim 28 as set forth above. Note that Lee further discloses wherein the one or more PHR values are determined using the first set of power control parameters (Paragraphs 292-294 and 303).
RE claims 3, 23, 27 and 30, Lee discloses the discloses an apparatus of claim 1, method of claim 21, non-transitory computer-readable medium of claim 25 and apparatus of claim 28 as set forth above. Note that Lee further discloses wherein the one or more PHR values are determined using a set of power control parameters, of the first set of power control parameters and the second set of power control parameters, corresponding to an earliest repetition of the PUSCH transmission that overlaps with a first slot in which the information identifying the one or more PHR values is transmitted (Paragraphs 292-294 and 303).
RE claim 5, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more PHR values are determined based at least in part on a selected repetition of the first repetition or the second repetition, and wherein the one or more processors are further configured to: receive configuration information indicating the selected repetition (Paragraphs 294 and 303).
RE claim 6, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more PHR values are determined based at least in part on a selected set of power control parameters of the first set of power control parameters or the second set of power control parameters, and wherein the one or more processors are further configured to: receive configuration information indicating the selected set of power control parameters (Paragraphs 292-294 and 303).
RE claim 7, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more PHR values are determined based at least in part on the first repetition and the second repetition (Paragraph 303).
RE claim 8, Lee discloses the discloses an apparatus of claim 7 as set forth above. Note that Lee further discloses wherein the one or more PHR values comprises a first PHR value for the first repetition and a second PHR value for the second repetition (Paragraph 303).
RE claim 9, Lee discloses the discloses an apparatus of claim 8 as set forth above. Note that Lee further discloses wherein the information identifying the one or more PHR values identifies the first PHR value and the second PHR value (Paragraph 314).
RE claim 10, Lee discloses the discloses an apparatus of claim 7 as set forth above. Note that Lee further discloses wherein the one or more PHR values are selected from a first PHR value for the first repetition and a second PHR value for the second repetition (Paragraphs 292-294 and 303).
RE claim 11, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more processors are further configured to: transmit information indicating a particular repetition, of the first repetition or the second repetition, based at least in part on which the one or more PHR values are determined (Paragraphs 292-294 and 303).
RE claim 12, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more processors are further configured to: transmit information indicating a particular set of power control parameters, of the first set of power control parameters or the second set of power control parameters, based at least in part on which the one or more PHR values are determined (Paragraphs 292-294 and 303).
RE claim 13, Lee discloses the discloses an apparatus of claim 12 as set forth above. Note that Lee further discloses wherein the information indicating the particular set of power control parameters is transmitted via PHR medium access control information for the CC (MAC CE paragraph 279).
RE claim 14, Lee discloses the discloses an apparatus of claim 12 as set forth above. Note that Lee further discloses wherein the one or more processors are further configured to: select the particular set of power control parameters (Paragraph 293).
RE claim 15, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the first repetition and the second repetition are nominal repetitions of the PUSCH transmission (Paragraph 294).
RE claim 16, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more PHR values comprise at least one of: a PHR, or a maximum output power (Paragraph 303).
RE claim 19, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the first set of power control parameters is different than the second set of power control parameters (Paragraph 293).
RE claim 20, Lee discloses the discloses an apparatus of claim 1 as set forth above. Note that Lee further discloses wherein the one or more PHR values are a first PHR value and the CC is a first CC, and wherein the one or more processors are configured to: determine that the first PHR value for the first CC is to be determined based at least in part on the PUSCH in the first CC, wherein the first PHR value is determined based at least in part on one or more of the first repetition or the second repetition based at least in part on determining that the first PHR value for the first CC is to be determined based at least in part on the PUSCH in the first CC; determine that a second PHR value for a second CC is to be determined based at least in part on a virtual PUSCH; and determine the second PHR value based at least in part on a reference format (Paragraph 303).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Non-Patent Literature (NPL hereafter) ( "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 16)", 3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 38.213, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE; RAN WG1, V16.2.0, 20 July 2020 (2020-07-20), pages 1-176, XP051925548).
RE claims 4 and 24, Lee discloses the discloses an apparatus of claim 1 and method of claim 21 as set forth above. Lee does not explicitly disclose wherein the CC is a first CC associated with a first subcarrier spacing and the information identifying the one or more PHR values for the first CC is transmitted on a second CC associated with a second subcarrier spacing.
However, NPL teaches wherein the CC is a first CC associated with a first subcarrier spacing and the information identifying the one or more PHR values for the first CC is transmitted on a second CC associated with a second subcarrier spacing (Section 7.7, Subcarrier Spacing).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of Lee with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bae et al. (US 2021/0385036, Bae hereafter)
RE claim 17, Lee discloses the discloses an apparatus of claim 1 as set forth above. Lee does not explicitly disclose wherein the first repetition and the second repetition are associated with different beams.
However, Bae teaches wherein the first repetition and the second repetition are associated with different beams (Paragraphs 358-359).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lee with the teachings of Bae in order to secure higher transmission reliability
RE claim 18, Lee discloses the discloses an apparatus of claim 1 as set forth above. Lee does not explicitly disclose wherein the first repetition and the second repetition are associated with different precoders.
However, Bae teaches wherein the first repetition and the second repetition are associated with different precoders (Paragraphs 358-359).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lee with the teachings of Bae in order to secure higher transmission reliability
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461